Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tamaki (JP50124556). 
Regarding claim 1, 
Tamaki discloses;
A slot array antenna, comprising (figure 4): 
a dielectric layer (element 31); 
a power feeding unit (element 41 or the power feeding unit that connected to 35); 
a first coplanar waveguide formed in a conductor layer provided on one surface of the dielectric layer (coplanar waveguide from part A to B which includes slots 33a to 33h); and 
a second coplanar waveguide formed in the conductor layer (coplanar waveguide from part A to C which includes slots 33i to 33p), 
wherein each of the first coplanar waveguide and the second coplanar waveguide includes a first end part connected to a point to which the power feeding unit is connected or situated in proximity (coplanar waveguide C and B, each comprises a first end connected to a point in A which power feeding unit 41 is connected to them in a juncture/branch) and 
at least one second end part connected to at least one slot formed in the conductor layer (the second end of coplanar waveguide B which is connected to at least one slot 33 and the second end of coplanar waveguide C which is connected to at least one slot 33).  

Regarding claim 2, 
Tamaki discloses;
Wherein at least one of the first coplanar waveguide and the second coplanar waveguide includes at least one branch between the first end part and the second end part (figure 4, coplanar waveguide B and C and each includes a branch between two end parts).  

Regarding claim 3, 
Tamaki discloses;
Wherein a longitudinal direction of the slot of the first coplanar waveguide and a longitudinal direction of the slot of the second coplanar waveguide are parallel to each other (figure 4, any slot 33 of coplanar waveguide B is parallel with a corresponding slot 33 of the coplanar waveguide C).  

Regarding claim 4, 
Tamaki discloses;
Wherein the slots of the first coplanar waveguide and the second coplanar waveguide are symmetrically positioned with respect to a symmetry axis (figure 4, slots 33 for waveguides B and C).  

Regarding claim 5, 
Tamaki discloses;
Wherein each of the first coplanar waveguide and the second coplanar waveguide is connected to the slot at the second end part at right angles to a longitudinal direction of the slot (figure 4, each of the waveguides B and C, connected to the slot 33 at the second end part at right angles to a longitudinal direction of the slot).  

Regarding claim 6, 
Tamaki discloses;
Wherein the conductor layer has an end edge parallel to a longitudinal direction of the slot, and shortest distances from the slots to the end edge are equal (figure 4, the conductor layer of waveguides B and C each has an edge parallel to the longitudinal direction of slot 33).  

Regarding claim 11, 
Tamaki discloses;
Wherein the power feeding unit is a third coplanar waveguide connected to the point and formed in the conductor layer (figure 4, element 41 or the power feeding unit that connected to 35).  

Regarding claim 13, 
Tamaki discloses;
Wherein the slots are positioned at least one in each of four areas divided by two virtual straight lines intersecting, and orthogonal to each other, at the point (figure 4, at least four slots 33 from both coplanar waveguides B and C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (JP50124556) in view of Yamashita (JP9199935).
Regarding claim 7, 
Tamaki does not disclose;
At least one LC filter in at least one of the power feeding unit, the first coplanar waveguide, and the second coplanar waveguide.  

However, Yamashita teaches;
At least one LC filter in at least one of the power feeding unit, the first coplanar waveguide, and the second coplanar waveguide (figure 5, filter 7).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate At least one LC filter in at least one of the power feeding unit, the first coplanar waveguide, and the second coplanar waveguide, as taught by Yamashita, into Tamaki in order to provide an improved circuitry such as to remove noise from a signal waveform in a signal circuit and to provide a frequency adjustment. 

Regarding claim 8, 
Tamaki does not disclose;
Wherein the LC filter is a filter formed with a planar pattern.  

However, Yamashita teaches;
Wherein the LC filter is a filter formed with a planar pattern (figure 5, filter 7).   

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the LC filter is a filter formed with a planar pattern, as taught by Yamashita, into Tamaki in order to provide an improved circuitry such as to remove noise from a signal waveform in a signal circuit and to provide a frequency adjustment. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (JP50124556) in view of Rammos (US patent No. 5,061,943).
Regarding claim 9, 
Tamaki does not disclose;
A conductor not connected to the conductor layer on another surface of the dielectric layer opposite from the one surface.  

However, Rammos teaches;
A conductor not connected to the conductor layer on another surface of the dielectric layer opposite from the one surface (figure 12, a conductor 12 on another surface of dielectric layer 14 or see figure 19, a conductor 75 on another surface 74).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a conductor not connected to the conductor layer on another surface of the dielectric layer opposite from the one surface, as taught by Rammos, into Tamaki in order to provide an antenna technology has always been to produce a planar array antenna by printed circuit techniques together with its feed network on a thin, unique dielectric layer and having good performance. 

Regarding claim 10, 
Tamaki does not disclose;
A conductor not connected to the conductor layer, wherein the conductor not connected to the conductor layer is provided apart from another surface of the dielectric layer opposite from the one surface.  

However, Rammos teaches;
A conductor not connected to the conductor layer, wherein the conductor not connected to the conductor layer is provided apart from another surface of the dielectric layer opposite from the one surface (figure 12, a conductor 12 on another surface of dielectric layer 14 or see figure 19, a conductor 75 on another surface 74).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a conductor not connected to the conductor layer, wherein the conductor not connected to the conductor layer is provided apart from another surface of the dielectric layer opposite from the one surface, as taught by Rammos, into Tamaki in order to provide an antenna technology has always been to produce a planar array antenna by printed circuit techniques together with its feed network on a thin, unique dielectric layer and having good performance. 
  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (JP50124556) in view of Yoon et al. (US 2003/0218571, hereby referred as Yoon). 
Regarding claim 12, 
Tamaki does not disclose;
Wherein the power feeding unit is a strip conductor situated in proximity to the point and provided on another surface of the dielectric layer opposite from the one surface.  

However, Yoon teaches;
Wherein the power feeding unit is a strip conductor situated in proximity to the point and provided on another surface of the dielectric layer opposite from the one surface (see figure 3, the antenna and the feeding on the different side of the substrate).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the power feeding unit is a strip conductor situated in proximity to the point and provided on another surface of the dielectric layer opposite from the one surface, as taught by Yoon, into Tamaki in order to provide an improved antenna. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rammos US patent No. 5,061,943, figure 12, Waterhouse US patent No. 7,292,196, Uemichi US 2020/0153108, Weily et al. US 2011/0090129, each alone, discloses; 
A slot array antenna, comprising: a dielectric layer; a power feeding unit; a first coplanar waveguide formed in a conductor layer provided on one surface of the dielectric layer; and a second coplanar waveguide formed in the conductor layer, wherein each of the first coplanar waveguide and the second coplanar waveguide includes a first end part connected to a point to which the power feeding unit is connected or situated in proximity and at least one second end part connected to at least one slot formed in the conductor layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845